Tompkins, J.
delivered the opinion of the court.
George W. Wells brought an action of detinue against Anne Biddle, in the St. Louis court of common pleas,, and judgment being there given against him, he appealed to this court.
On the trial of the cause some evidence was given, as is seen from the bill of exceptions. When the evidence was closed, it is stated in the bill of exceptions, that the court directed a non-suit to be entered against the plaintiff, which was accordingly done. To this decision of the court the plaintiff1 excepted. The plaintiff then moved to set aside the non-suit, and the motion being overruled, he excepted to that decision of the court. In the case of Welles vs. Gaty et al, decided at the last term, and in Clark vs. Steamboat Mound City, and Perrin vs. Wilson, and many others, decided at this term, this court reversed the decisions of the court of common pleas, because it had directed a non-suit to be entered up against the plaintiff, against his will. For the same reason this judgment will be reversed. See the case of Welles vs. Gaty et al, and the authorities there cited.
The judgment of the court of common pleas is reversed and the cause remanded. .